Judgment unanimously affirmed with costs. Memorandum: Although the court erroneously received into evidence the unsigned transcript of the examination before trial of witness Klein (Nicholas v Island Indus. Park, 46 AD2d 804), that error was harmless. The court, in rendering its verdict in the nonjury trial, expressly found that, even disregarding the testimony of witness Klein, negligence was established.
Also harmless was the error in admitting the uncertified and unauthenticated hospital and medical bills. Even if the *518bills themselves had not been admitted, that evidence and the testimony of plaintiff and her physician established the reasonable value of the medical services for which plaintiff was responsible.
Finally, we find no reason to disturb the court’s apportionment of the liability between defendants. (Appeal from judgment of Supreme Court, Niagara County, Mintz, J. — negligence.) Present — Callahan, J. P., Denman, Boomer, Green and Lawton, JJ.